Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The election with traverse filed 04/14/2021 in response to the Office Action of 08/19/2020 is acknowledged and has been entered.
	Applicant has elected invention of Group I, claims 1-14 and 19 in part, drawn to a recombinant polypeptide for facilitating membrane fusion, said recombinant polypeptide comprising: an ectodomain sequence having the sequence of SEQ ID NO:2 that comprises a functional myristoylation motif; a transmembrane domain comprising 23 amino acid residues, at least two hydrophobic, β-branched residues adjacent the ectodomain, three consecutive serine residues immediately adjacent the at least two hydrophobic, β-branched residues, and a glycine residue at positions 7 and 13 from the junction between the ectodomain and the first hydrophobic, β-branched residue; and an endodomain sequence having the sequence of SEQ ID NO:3 or SEQ ID NO:4.
	Additionally, the Applicant has elected the species of recombinant polypeptides that include p14/p15-derived hybrid/chimeric FAST proteins as set forth in the present application, and particularly those that comprise one or more amino acid sequences as recited in SEQ ID NO:1 to SEQ ID NO:4.
	Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.03(a).

3.	Claims 1-14, 19 and 23-28 are pending and currently under prosecution.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e), 120 and/or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):



6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-2, 5-14, 19 and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit 
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are directed to a recombinant polypeptide comprising a genus of transmembrane domains for facilitating membrane fusion.
Specification teaches a recombinant polypeptide comprising p15TMD (SEQ ID NO: 11) for membrane fusion; see Examples 7-8, Fig. 14. However, the specification does not teach a recombinant polypeptide comprising a genus of transmembrane domains would have activity for facilitating membrane fusion.
Given the fact that the claims are drawn to a genus of transmembrane domains, which have no particular function or activity, there is no correlation between any one particularly identifying structural feature and any one particularly identifying functional feature. Consequently, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the genus of transmembrane domains to which the claims are directed.
Although the specification teaches SEQ ID NO: 11, SEQ ID NO: 11 is not reasonably representative of the plurality of the genus of transmembrane domains. This 
Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of transmembrane domains which vary both structurally and functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
Thus, it is submitted that the instant claims, and the disclosure describing the claimed subject matter, fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-3, 5-14, 19 and 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan et al. (US 20020045734, published on April 18, 2002, IDS) in view of Jessee et al. (US 20090023215, published on January 22, 2009, IDS).
	Claims 1-3, 5-14, 19 and 23-28 are herein drawn to a recombinant polypeptide for facilitating membrane fusion, said recombinant polypeptide comprising an ectodomain sequence having the sequence of SEQ ID NO: 2 that comprises a functional myristoylation motif, a transmembrane domain comprises a sequence having the sequence defined by SEQ ID NO: 11, and an endodomain sequence having the sequence defined by SEQ ID NO: 3 or SEQ ID NO: 4.
	Duncan et al. teach BRV P15a fusion transmembrane protein (SEQ ID NO: 14); see entire document, e.g. Fig. 3. SEQ ID NO: 14 of Duncan et al. comprises a transmembrane domain comprising a sequence 100% identical with the instant SEQ ID NO: 11 and a sequence 100% identical with the instant SEQ ID Nos: 3 and 4; see Appendix 1 for an alignments. Duncan et al. teach the fusion transmembrane protein is from a genus Orthoreovirus comprising the avian and the mammalian reoviruses; see [0011]. Duncan et al. teach incorporation the fusion transmembrane protein into liposome; see [0089].
	Duncan et al. do not teach a sequence having the sequence defined by SEQ ID NO: 2. 
	However, this deficiency is remedied by Jessee et al.
	Jessee et al. teach a fusion-promoting amino acid sequence derived from a fusion protein of a non-enveloped virus enhance the efficiency of delivery of a protein into a cell; see entire document, e.g. abstract, [0010]. Jessee et al. teach the fusion-
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to make a composition comprising the fusion-promoting amino acid sequence of Jessee et al. fused to the fusion transmembrane protein of Duncan et al. One would have been motivated to do so because Duncan et al. teach a fusion transmembrane protein (SEQ ID NO: 14) which is 100% identical with the instant SEQ ID Nos: 11, 3 and 4; Jessee et al. teach the fusion-promoting amino acid sequence (SEQ ID NO: 6) which is 100% identical with the instant SEQ ID NO: 2, and the fusion-promoting amino acid sequence enhances the efficiency of delivery of a protein into a cell. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to fuse the fusion-promoting amino acid sequence of Jessee et al. with the fusion transmembrane protein of Duncan et al., because the fusion-promoting amino acid sequence enhances the efficiency of delivery of a protein into a cell as taught by Jessee et al.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

12.	Claims 1-14, 19 and 23-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,227,386.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-14, 19 and 23-28 are herein drawn to a recombinant polypeptide for facilitating membrane fusion, said recombinant polypeptide comprising an ectodomain sequence having the sequence of SEQ ID NO: 2 that comprises a functional myristoylation motif, a transmembrane domain comprises a sequence having the sequence defined by SEQ ID NO: 11, and an endodomain sequence having the sequence defined by SEQ ID NO: 3 or SEQ ID NO: 4.
Claims 1-13 of U.S. Patent No. 10,227,386 are drawn to a recombinant polypeptide for facilitating membrane fusion, said recombinant polypeptide comprising: an ectodomain sequence having the sequence of SEQ ID NO:2 that comprises a functional myristoylation motif;  a transmembrane domain comprising 23 amino acid residues, at least two hydrophobic, β-branched residues adjacent the ectodomain, three consecutive serine residues immediately adjacent the at least two hydrophobic, β-
Additionally, it is noted that 35 USC § 121 does not provide protection for continuation or continuation in-part applications, and this application is a continuation of U.S. Patent No. 10,227,386. See 92 USPQ2d 1289 Amgen Inc. v. F. Hoffmann-La Roche Ltd. (Fed. Cir. 2009) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. 518 F.3d 1353 (Fed. Cir. 2008).   

Conclusion
13.	No claim is allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642



US-09-943-002-14
; Sequence 14, Application US/09943002
; Patent No. US20020045734A1
; GENERAL INFORMATION:
;  APPLICANT: Duncan, Roy
;  TITLE OF INVENTION: NOVEL REOVIRUS-DERIVED PROTEINS AND USES THEREFOR
;  FILE REFERENCE: 78973-1C
;  CURRENT APPLICATION NUMBER: US/09/943,002
;  CURRENT FILING DATE:  2001-08-31
;  NUMBER OF SEQ ID NOS: 15
;  SOFTWARE: FastSEQ for Windows Version 3.0
; SEQ ID NO 14
;   LENGTH: 140
;   TYPE: PRT
;   ORGANISM: baboon reovirus
US-09-943-002-14

  Query Match             100.0%;  Score 108;  DB 3;  Length 140;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IVSSSTGIIIAVGIFAFIFSFLY 23
              |||||||||||||||||||||||
Db         21 IVSSSTGIIIAVGIFAFIFSFLY 43



US-09-943-002-14
; Sequence 14, Application US/09943002
; Patent No. US20020045734A1
; GENERAL INFORMATION:
;  APPLICANT: Duncan, Roy
;  TITLE OF INVENTION: NOVEL REOVIRUS-DERIVED PROTEINS AND USES THEREFOR
;  FILE REFERENCE: 78973-1C
;  CURRENT APPLICATION NUMBER: US/09/943,002
;  CURRENT FILING DATE:  2001-08-31
;  NUMBER OF SEQ ID NOS: 15
;  SOFTWARE: FastSEQ for Windows Version 3.0
; SEQ ID NO 14
;   LENGTH: 140
;   TYPE: PRT
;   ORGANISM: baboon reovirus
US-09-943-002-14

  Query Match             100.0%;  Score 250;  DB 3;  Length 140;
  Best Local Similarity   100.0%;  
  Matches   49;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KLLQWYNRKSKNKKRKEQIREQIELGLLSYGAGVASLPLLNVIAHNPGS 49
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         44 KLLQWYNRKSKNKKRKEQIREQIELGLLSYGAGVASLPLLNVIAHNPGS 92



US-09-943-002-14
; Sequence 14, Application US/09943002
; Patent No. US20020045734A1
; GENERAL INFORMATION:
;  APPLICANT: Duncan, Roy
;  TITLE OF INVENTION: NOVEL REOVIRUS-DERIVED PROTEINS AND USES THEREFOR
;  FILE REFERENCE: 78973-1C
;  CURRENT APPLICATION NUMBER: US/09/943,002
;  CURRENT FILING DATE:  2001-08-31
;  NUMBER OF SEQ ID NOS: 15
;  SOFTWARE: FastSEQ for Windows Version 3.0
; SEQ ID NO 14

;   TYPE: PRT
;   ORGANISM: baboon reovirus
US-09-943-002-14

  Query Match             100.0%;  Score 252;  DB 3;  Length 140;
  Best Local Similarity   100.0%;  
  Matches   48;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VISATPIYKGPCTGVPNSRLLQITSGTAEENTRILNHDGRNPDGSINV 48
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         93 VISATPIYKGPCTGVPNSRLLQITSGTAEENTRILNHDGRNPDGSINV 140



Appendix 2

US-11-434-765-6
; Sequence 6, Application US/11434765
; Publication No. US20090023215A1
; GENERAL INFORMATION
;  APPLICANT: JESSEE, JOEL
;  APPLICANT:GEBEYEHU, GULILAT
;  TITLE OF INVENTION: NOVEL REAGENTS FOR TRANSFECTION OF EUKARYOTIC CELLS
;  FILE REFERENCE: 49980-005US
;  CURRENT APPLICATION NUMBER: US/11/434,765
;  CURRENT FILING DATE: 2008-02-21
;  PRIOR APPLICATION NUMBER: 60/746,858
;  PRIOR FILING DATE: 2006-05-09
;  PRIOR APPLICATION NUMBER: 60/746,854
;  PRIOR FILING DATE: 2006-05-09
;  PRIOR APPLICATION NUMBER: 60/746,604
;  PRIOR FILING DATE: 2006-05-05
;  PRIOR APPLICATION NUMBER: 60/746,594
;  PRIOR FILING DATE: 2006-05-05
;  PRIOR APPLICATION NUMBER: 60/746,424
;  PRIOR FILING DATE: 2006-05-04
;  PRIOR APPLICATION NUMBER: 60/771,865
;  PRIOR FILING DATE: 2006-02-10
;  PRIOR APPLICATION NUMBER: 60/771,864
;  PRIOR FILING DATE: 2006-02-10
;  PRIOR APPLICATION NUMBER: 60/681,462
;  PRIOR FILING DATE: 2005-05-17
;  NUMBER OF SEQ ID NOS: 33
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 6
;  LENGTH: 40
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:peptide
US-11-434-765-6

  Query Match             100.0%;  Score 202;  DB 7;  Length 40;
  Best Local Similarity   100.0%;  
  Matches   38;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGSGPSNFVNHAPGEAIVTGLEKGADKVAGTISHTIWE 38
              ||||||||||||||||||||||||||||||||||||||
Db          1 MGSGPSNFVNHAPGEAIVTGLEKGADKVAGTISHTIWE 38